DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CLARENCE MARTIN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1782

                          [September 15, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 16-008462-CF-10A.

   Clarence Martin, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., GROSS and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.